Xon. J. C, Emilton                               w    10, 1939
County Auditor
Eator County
odeB#, %%wuM
Dwr Sip:                               Opinl.on #a. O-721
                                       Rer   Semite Bill x00. 97 apply-
                                             only to x&or county, ir un-
                                             oonstitutlonal.
               Ycnz letter   of April 26, 1939 Feceived.
                     In vier.of   the fsot that Senate Bill No. 97 applies and
aan lrpply on4 to Eator County, we amwer your inquiry that mid bill
is UIiCGn6t~tUtiOm].        to?? the rfsiaow stated in our opinion No, O-2%‘,
dated Februsry        16, 1939, to Mr. 11.F. Eleps, County Attorney of &?e
Countyf Texaar.
                                       Yours very truly


                                       BY a~/A,s. Ro-
                                            A.S.  Rollins
                                            Assistant